Case 1:19-cv-01437-RDA-MSN Document 15 Filed 05/12/20 Page 1 of 2 PagelD# 84

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
MARY WITZEL, et al. )
)
Plaintiffs, )
)
v. )
) Civil Action No. 1:19-cv-01437 (RDA/MSN)
RENE AREVALO, JR. )
)
)
Defendant. )

ORDER

This matter comes before the Court upon the Report and Recommendation (“Recommendation”)
issued on April 24, 2020, by Magistrate Judge Michael S. Nachmanoff. Dkt. 14. In this case concerning
defamation and stalking allegations brought pursuant to Virginia law, Judge Nachmanoff recommends
that judgment be entered against Defendant Rene Arevalo, Jr. (“Defendant”). Dkt. 14. Pursuant to Federal
Rule of Civil Procedure 72(b)(2), May 8, 2020, was the deadline for submission of objections to Judge
Nachmanoff’s Recommendation. To date, no objections have been filed.

After reviewing the record and Judge Nachmanoff’s Recommendation, and finding no clear error,'
the Court hereby APPROVES and ADOPTS the Recommendation (Dkt. 14).

Accordingly, Plaintiff’s Motion for Default Judgment (Dkt. 9) is GRANTED.

It is hereby ORDERD that Plaintiffs Mary Witzel, Hyung Gyu Sun, and Dunlap Bennett & Ludwig

PLLC be awarded $2.00 in nominal monetary damages; and

 

' See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence
of any objections to a Magistrate Judge’s Recommendation, the Court “need not conduct a de novo review,
but instead must ‘only satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation’”).
Case 1:19-cv-01437-RDA-MSN Document 15 Filed 05/12/20 Page 2 of 2 PagelD# 85

IT IS FURTHER ORDERED that Defendant be enjoined from further dissemination of false and
defamatory statements as set forth in the Complaint (Dkt. 1).

The Clerk is directed to enter judgment in this matter pursuant to Federal Rule of Civil Procedure
55 and to forward copies of this Order to counsel of record.

It is SO ORDERED.

Alexandria, Virginia
May 12020

/s/ 4

Rossie D. Alston, Jr. "
United States District Judge
